DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1, 3-5, 8-12, 14-16, and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Per independent claim 1, the prior art neither anticipates nor renders the claimed subject matter obvious because it fails to teach the unique structure of a second end face of the two end faces includes wire notch for passing through a lead wire that connects the communication module to the home appliance, the second end face distal from the base, and in combination with all other elements of claim 1.
Per independent claim 11, the prior art neither anticipates nor renders the claimed subject matter obvious because it fails to teach the unique structure of a second end face of the two end faces includes wire notch for passing through a lead wire that connects the communication module to the home appliance, the second end face distal from the base, the second end face distal from the base, and in combination with all other elements of claim 11.
Per independent claim 21, the prior art neither anticipates nor renders the claimed subject matter obvious because it fails to teach the unique structure of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 dated 5/28/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833